Me. Justice Sulzbachek
delivered the following opinion of the court:
The defendant Ramos was duly tried and convicted by the District Court of Mayagiiez for the crime- of grand larceny. He moved for a new trial which was refused by the court, and appeals to this, court. No bill of exceptions appears in the record; nor is there any writing referring to any error committed by the trial court. This Supreme *515Court finds no error whatsoever, and therefore, the judgment of the District Court of Mayagiiez should be affirmed.

Affirmed.

Messrs. Chief Justice Quiñones, and Associate Justices Hernández, Figueras, and MacLeary, concurring.